FILED
                                                                            Aug 19 2019, 9:22 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Mark Small                                                 Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana
                                                                 Caryn N. Szyper
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA
      Lisiate Tavake,                                            August 19, 2019
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 18A-CR-2561
              v.                                                 Appeal from the Montgomery
                                                                 Circuit Court
      State of Indiana,                                          The Honorable Harry A. Siamas,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 54C01-1802-F4-238



      Mathias, Judge.


[1]   Following a jury trial in Montgomery Circuit Court, Lisiate Tavake (“Tavake”)

      was convicted of Level 4 felony unlawful possession of a firearm by a serious

      violent felon and sentenced to eight years of incarceration. Tavake appeals and

      presents four issues, which we consolidate and restate as the following three:


      Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                           Page 1 of 21
              I.       Whether the trial court erred in concluding that Tavake’s
                       conviction in California for robbery is substantially similar
                       to the crime of robbery in Indiana;

              II.      Whether the trial court abused its discretion when it
                       denied Tavake’s request to prevent the lead investigating
                       officer from testifying after he sat at the prosecuting
                       attorney’s table during the trial even after the court granted
                       Tavake’s motion for separation of witnesses;

              III.     Whether the trial court abused its discretion by admitting
                       into evidence Tavake’s booking records from the local jail
                       and correctional records from California.

[2]   We affirm.


                                  Facts and Procedural History
[3]   On the night of January 30, 2018, Montgomery County emergency dispatch

      received a 911 call from a man who stated that someone might be shooting a

      firearm in his apartment complex. Officers from the Crawfordsville Police

      Department went to the apartment complex, knocked on the door of the

      apartment mentioned in the call, and spoke with the occupant thereof. The

      officers detected no smell of gunpowder, and they did not see any shell casings

      that would indicate that a firearm had recently been discharged. The occupant

      permitted the officers to enter his apartment to investigate. When they

      discovered no indications of the use of a firearm, they determined that someone

      had most likely called in a false report.


[4]   The officers then gathered in the lobby of the apartment complex. As they did

      so, Tavake cracked open the door to his apartment and stared at the officers.


      Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019           Page 2 of 21
      One of the officers asked Tavake if everything was okay, and Tavake gave a

      short answer indicating that he was fine. When the officers left the apartment

      building, Tavake followed them and spoke with them from the top of the stairs

      that led from the street to the front door of the building. An unusual

      conversation then took place.


[5]   Tavake asked the officers if they were looking to arrest someone. The officers

      indicated that they were not. Tavake then informed the officers that he had an

      active arrest warrant based on a parole violation in California. Tavake told the

      officers that he was on parole for a robbery conviction. Tavake gave the police

      an Indiana learner’s permit, and one of the officers ran his information through

      the police computer system. However, no arrest warrant appeared in their

      system. Tavake insisted that he needed to be extradited to California, and one

      of the officers informed him that such a decision was up to the authorities in

      California, who had apparently not entered a warrant for Tavake’s arrest in the

      interstate database. Another officer informed Tavake that he should speak with

      his parole officer in California.


[6]   Still apparently unsatisfied with these answers, Tavake asked the officers what

      would happen if he committed a crime in Indiana. The police informed him

      that this would only guarantee that he would get in trouble in Indiana and that

      California still might not choose to extradite him. Tavake joked that he had

      never had so much trouble trying to get arrested. He then told the officers that

      he had two handguns in his apartment that he was not supposed to have due to

      his robbery conviction. The officers informed him that he would need to be

      Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019      Page 3 of 21
      handcuffed and that they would need to search his apartment for the weapons.

      Tavake readily agreed. The officers placed Tavake in custody and read him his

      Miranda rights.


[7]   The police searched Tavake’s apartment and found two handguns: a Glock 9

      mm pistol and a Taurus .40 caliber pistol. Both weapons were, as Tavake

      indicated, loaded and had a bullet in the chamber. The police then confirmed

      that Tavake had been convicted of second-degree robbery in California on June

      20, 2009.

[8]   On February 1, 2018, the State charged Tavake with Level 4 felony unlawful

      possession of a firearm by a serious violent felon (“SVF”) and Class A

      misdemeanor false informing. The State subsequently amended the information

      to specify the offense underlying the SVF charge. A two-day jury trial

      commenced on September 25, 2018. After both sides made their opening

      statements, Tavake made a motion for separation of the witnesses. The trial

      court granted Tavake’s motion. The court told counsel for both parties to advise

      their witnesses of the separation order and then adjourned for lunch.


[9]   When the trial resumed, Officer Cade Mills (“Officer Mills”), one of the

      responding officers, sat at the prosecutor’s table. The State, however, did not

      formally designate Officer Mills as its assisting witness. Still, Tavake did not

      object to Officer Mills’s presence at the prosecutor’s table, even though Officer

      Mills was listed on the State’s witness list. Tavake also did not object as the

      State called its first two witnesses. When the State called Officer Mills to testify,


      Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019        Page 4 of 21
       however, Tavake objected, noting the separation-of-witnesses order and that the

       State had failed to designate Officer Mills as its assisting witness. Tavake

       requested that Officer Mills be excluded from testifying. The prosecuting

       attorney acknowledged his failure but argued that Officer Mills should not be

       prevented from testifying. The trial court ruled as follows:


               The record will show that Officer Mills has been in the
               courtroom sitting next to Prosecuting Attorney Buser throughout
               this case from the time evidence was begun. The court is going to
               overrule the motion. I understand why it’s made, but I think it
               was pretty evident, it was evident to the court and should have
               been evident to the defense that the state intended to have Officer
               Mills as its designated witness. If Officer Mills were sitting in the
               back and not sitting at counsel table then I probably would grant
               the motion, but it appears to the court that it was evident that the
               state intended him to be their designated witness. So I don’t see
               how the defense is harmed or prejudiced by Officer Mills[’s]
               presence and his subsequent testimony since the state did have
               the right to designate one witness to remain in the courtroom to
               assist the state. So your objection is noted and overruled.


       Tr. pp. 121–22.


[10]   Tavake also objected when the prosecuting attorney tendered as evidence, as

       State’s Exhibit 11, a copy of Tavake’s booking records from the Montgomery

       County Jail. Tavake based his objection on grounds that the booking records

       had not been listed on the State’s pre-trial exhibits list. Tavake’s counsel stated

       that he had received the booking records approximately one week before the

       trial began. The prosecuting attorney acknowledged this but informed the trial

       court that he himself had only received the records from the jail the week before

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019         Page 5 of 21
       trial and immediately provided a copy to defense counsel. The prosecuting

       attorney also stated that he had telephoned defense counsel about this addition

       to the State’s exhibits list. The trial court overruled Tavake’s objection, stating,

       “it appears that the information was submitted to defense as soon as the State

       received it.” Tr. p. 147.


[11]   Tavake additionally objected when the prosecuting attorney proffered State’s

       Exhibit 9, which consisted of certified copies of Tavake’s correctional records

       from California, including the abstract of judgment from his robbery conviction,

       a booking photograph, an FBI card, and copies of his fingerprints. Tavake

       specifically objected to pages three, four, and five of these records. Page five

       listed other crimes Tavake had been convicted of (receiving stolen property and

       participation in a criminal street gang), and pages three and four listed Tavake’s

       “external movements.” Tr. p. 154. The State agreed to remove pages three and

       four from the records and agreed to redact the portions of the other pages

       referring to Tavake’s other convictions. The trial court agreed to the removal of

       pages three and four and ordered that the remaining pages be redacted. Tavake

       then further objected to a reference to the enhancement of his robbery

       conviction, which the trial court also ordered to be redacted. Lastly, Tavake

       asked that the court redact from the records a reference to “186.22 (B)(1) PC,”

       which was listed on the FBI record. Id. at 156–57. Tavake argued that this

       reference would confuse the jury, but the trial court disagreed and admitted the

       otherwise-redacted copy of the records into evidence.




       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019        Page 6 of 21
[12]   At the conclusion of the trial, the jury found Tavake guilty of Level 4 felony

       unlawful possession of a firearm by an SVF, but not guilty of Class A

       misdemeanor false informing. On October 24, 2018, the trial court sentenced

       Tavake to eight years of incarceration. Tavake now appeals.


            I. The California Crime of Robbery is Substantially Similar to the Crime
                                      of Robbery in Indiana

[13]   Tavake first argues that the trial court erred by determining that his conviction

       in California for robbery counts as a conviction for a crime that is substantially

       similar to the crime of robbery in Indiana, thereby qualifying him as an SVF.1


       A. The SVF Statute

[14]   “A serious violent felon who knowingly or intentionally possesses a firearm

       commits unlawful possession of a firearm by a serious violent felon, a Level 4

       felony.” Ind. Code § 35-47-4-5(c). A “serious violent felon” is defined as “a

       person who has been convicted of:


                (1) committing a serious violent felony in:
                    (A) Indiana; or
                    (B) any other jurisdiction in which the elements of the crime
                    for which the conviction was entered are substantially similar
                    to the elements of a serious violent felony[.]




       1
         Tavake also faults the trial court for not stating its reasoning on the record. However, he cites to no
       authority to support his claim, and we are aware of none. Moreover, we independently determine infra that
       the crime of robbery as defined in California is substantially similar to the Indiana crime of robbery. Thus,
       any error on the part of the trial court to state its reasoning is harmless.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                                Page 7 of 21
       Id. at § 5(a)(1). A “serious violent felony” is defined to include robbery. Id. at §

       5(b)(13).

[15]   Thus, to convict Tavake of unlawful possession of a firearm by an SVF, the

       State was required to prove that he knowingly or intentionally possessed a

       firearm2 and that he had been convicted of robbery in another jurisdiction

       where the elements of that crime are substantially similar to the elements of

       robbery in Indiana.


       B. Standard of Review

[16]   As this court explained in Hollingsworth v. State:


               The Uniform Judicial Notice of Foreign Law Act provides that
               questions of foreign law “shall be made by the court and not by
               the jury.” Ind. Code § 34-38-4-3. In Mann, we found that Indiana
               Code Section 34-38-4-3 required that the trial court take judicial
               notice of Ohio’s operating while intoxicated statute and rule as a
               matter of law that it was substantially similar to Indiana’s
               operating while intoxicated statute. “[T]he determination of
               foreign law is a question of law for the court,” and the issue of
               whether the statutes were substantially similar should not [be] put
               to the jury.




       2
         Tavake makes no claim regarding the sufficiency of the evidence proving that he was in possession of
       firearms.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                             Page 8 of 21
       907 N.E.2d 1026, 1030 (Ind. Ct. App. 2009) (quoting Mann v. State, 754 N.E.2d
544, 549 (Ind. Ct. App. 2001), trans. denied). We review questions of law de

       novo.3 Id.


[17]   Our supreme court has held that the elements of two crimes are “substantially

       similar” “if they have common core characteristics that are largely, but not

       identically, alike in degree or extent.” State v. Hancock, 65 N.E.3d 585, 587 (Ind.

       2016); see also Berberena v. State, 86 N.E.3d 199, 202 (Ind. Ct. App. 2017) (citing

       Hancock), trans. denied. “[E]lements may be considered substantially similar with

       respect to specific characteristics such as the underlying conduct sought to be

       regulated.” Hancock, 65 N.E.3d at 587. But “an out-of-state statute is not

       substantially similar to an Indiana statute where the out-of-state statute is

       broader than the Indiana statute.” Id. at 589. To determine whether an out-of-

       state statute is substantially similar to an Indiana statute, the reviewing court

       should “set out the relevant text of each offense, separate the offenses into

       elements conducive to comparison, and then look for substantial similarity

       between the elements.” Id. at 587.




       3
         Tavake briefly argues that, since his status as an SVF is an element, “at the very least the jury should have
       been instructed that the judicial notice taken by the trial court was not conclusive.” Appellant’s Br. at 25
       (citing Apprendi v. New Jersey, 530 U.S. 466 (2000)). Tavake does not further develop this argument, and we
       therefore consider it waived. See Chappell v. State, 966 N.E.2d 124, 132 n.7 (Ind. Ct. App. 2012) (noting that
       the failure to develop a cogent argument results in waiver of the issue on appeal), trans. denied (citing Ind.
       Appellate Rule 46(A)(8)(a)). Wavier notwithstanding, the question of whether a statute is substantially
       similar to an out-of-state statute is, as stated, a question of law for the trial court to determine and reviewable
       by this court de novo. Hollingsworth, 907 N.E.2d at 1030. It was for the jury to determine whether the State
       had proved that Tavake had, in fact, previously been convicted of robbery; it was not for the jury to
       determine whether the two crimes are substantially similar, which is a question of law.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                                   Page 9 of 21
       C. The California Robbery Statute

[18]   The California Penal Code defines robbery as “the felonious taking of personal

       property in the possession of another, from his person or immediate presence,

       and against his will, accomplished by means of force or fear.” Cal. Penal Code

       § 211. The “fear” mentioned in this section is further defined as:

               1. The fear of an unlawful injury to the person or property of the
               person robbed, or of any relative of his or member of his family;
               or,

               2. The fear of an immediate and unlawful injury to the person or
               property of anyone in the company of the person robbed at the
               time of the robbery.


       Cal. Penal Code § 212.

[19]   The California Supreme Court has explained that:


               Robbery is “the taking of personal property of some value,
               however slight, from a person or the person’s immediate presence
               by means of force or fear, with the intent to permanently deprive
               the person of the property.” A conviction of robbery requires
               evidence showing that the defendant conceived the intent to steal
               either before or during the commission of the act of force against
               the victim.


       People v. Jackson, 376 P.3d 528, 583 (Cal. 2016) (quoting People v. Marshall, 931
P.2d 262, 279–80 (Cal. 1997)); see also People v. Mora and Rangel, 420 P.3d 902,

       936 (Cal. 2018), as modified on denial of reh’g (“Robbery requires the ‘specific

       intent to permanently deprive’ the victim of his or her property.”) (quoting

       People v. Young, 105 P.3d 487, 502–03 (Cal. 2005)).
       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019       Page 10 of 21
       D. The Indiana Robbery Statute

[20]   In Indiana, robbery is defined as:

               knowingly or intentionally tak[ing] property from another person
               or from the presence of another person:

                    (1) by using or threatening the use of force on any person; or

                    (2) by putting any person in fear[.]


       Ind. Code § 35-42-5-1(a).


       E. Comparison of the Elements of the Crimes

[21]   Comparing the elements of these two crimes, we find them to be substantially

       similar. First, both require that the act in question be done with a high mens

       rea—intentionally in California, and knowingly or intentionally in Indiana.

       That this mens rea requirement is not spelled out in the statutory text itself is

       not fatal, as it has been required by judicial interpretation. See Hancock, 65
N.E.3d at 590 (referring to Ohio judicial interpretation of that state’s burglary

       statute when determining whether Ohio’s second-degree burglary statute was

       substantially similar to Indiana’s Level 4 felony burglary statute). If anything,

       the inclusion of an intentional mens rea as one of the elements of the California

       crime of robbery makes the elements of that crime more stringent than the

       Indiana crime, as any act carried out with the intent required for the California

       crime would necessarily meet the mens rea requirement of the Indiana crime.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019           Page 11 of 21
       See id. at 592 (holding that crime of second degree burglary as defined in Ohio

       was substantially similar to crime of Level 4 felony burglary in Indiana even

       though the elements of the crime in Ohio required the actual or likely presence

       of a person in the structure because the very same conduct meeting the elements

       of the crime would necessarily satisfy the elements of the Indiana crime).


[22]   Next, the elements of both crimes require the taking of “property” from another

       person or from the presence of another person. Although the California statute

       uses the term “personal property” and Indiana uses “property,” we think this to

       be a distinction without a difference. The property taken during a robbery must

       by necessity be personal, rather than real, property.


[23]   Tavake claims that the California crime is not substantially similar because it

       requires a “felonious taking” of property, whereas the Indiana crime simply

       requires a “taking.” He does not, however, explain why this distinguishes the

       two crimes. Again, if anything, this would appear to make the California

       elements more stringent. More importantly, the California Supreme Court has

       interpreted this “felonious taking” requirement to be “synonymous with

       larceny.” People v. Williams, 305 P.3d 1241, 1247 (Cal. 2013). Larceny requires

       “asportation,” which is “a carrying away of stolen property.” Id. The Indiana

       Supreme Court has similarly held that asportation is an element of the crime of




       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019     Page 12 of 21
       robbery. Hunter v. State, 492 N.E.2d 1067, 1071 (Ind. 1986).4 Thus, the “taking”

       elements of both crimes are substantially similar.

[24]   The California statute also requires that the taking be from the victim’s “person

       or immediate presence.” Cal. Penal Code § 211. Indiana’s robbery statute

       similarly requires the taking to be “from another person or from the presence of

       another person.” Ind. Code § 35-42-5-1(a). We consider these requirements to

       be substantially similar, as proof of “immediate” presence would necessarily

       establish presence, immediate or not.

[25]   The California statute also requires that the taking be accomplished by “force or

       fear,” and the Indiana statute requires the taking to be accomplished “by using

       or threatening the use of force on any person” or “by putting any person in

       fear.” Again, these elements are substantially similar.


[26]   Having compared the elements of the crime of robbery in California with the

       elements of the crime of robbery in Indiana, we conclude that they have

       common core characteristics that are largely, even though not identically, alike

       in degree and extent. See Hancock, 65 N.E.3d at 587. Both require the taking of

       property from the presence of another person accomplished by the use of force

       or fear. We therefore conclude that the trial court did not err by concluding that

       the crime of robbery in California is substantially similar to the same crime in




       4
        “Transportation of the property a short distance” is sufficient to meet the requirement of asportation.
       Chanley v. State, 583 N.E.2d 126, 130 (Ind. 1991).

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                              Page 13 of 21
       Indiana. Thus, Tavake’s conviction for robbery in California qualifies him as an

       SVF.5


                              II. Violation of Separation-of-Witnesses Order

[27]   Tavake next argues that the trial court abused its discretion by permitting

       Officer Mills to testify even though the trial court granted Tavake’s motion for

       separation of the witnesses and the State failed to designate Officer Mills as its

       assisting witness. Indiana Evidence Rule 615, which governs the separation of

       witnesses, provides:


               At a party’s request, the court must order witnesses excluded so
               that they cannot hear other witnesses’ testimony. Or the court
               may do so on its own. But this rule does not authorize excluding:

                    (a) a party who is a natural person;

                    (b) an officer or employee of a party that is not a natural
                    person, after being designated as the party’s representative by
                    its attorney; or

                    (c) a person whose presence a party shows to be essential to
                    presenting the party’s claim or defense.


[28]   “The matter of separation of witnesses is wholly within the discretion of the

       trial court,” and “[e]ven when a clear violation of the order is demonstrated, the

       trial court may permit the violating witness to testify at trial.” Goolsby v. State,



       5
        Tavake also claims that the trial court erred by permitting the State to establish his prior conviction by
       admission of his California correctional records, arguing that the records constituted hearsay and were not
       properly authenticated. We address these issues infra along with Tavake’s other challenges to the admission
       of these records.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                            Page 14 of 21
       517 N.E.2d 54, 60–61 (Ind. 1987). We review a trial court’s ruling on a request

       to exclude a witness due to a violation of a separation-of-witnesses order for an

       abuse of discretion. Jiosa v. State, 755 N.E.2d 605, 607 (Ind. 2001) (citing

       Goolsby, 517 N.E.2d at 61).


[29]   As set forth above in the Statement of Facts, the trial court granted Tavake’s

       motion for separation of the witnesses, then recessed. When the trial resumed,

       Officer Mills sat at the prosecutor’s table as the State presented its first few

       witnesses. When the State called Officer Mills as a witness, Tavake objected

       and moved to exclude Officer Mills’s testimony due to the State’s violation of

       the trial court’s separation-of-witnesses order. The trial court overruled

       Tavake’s objection and denied his motion to exclude, noting that Officer Mills

       had been sitting at the prosecutor’s table as if an assisting witness even though

       the prosecutor failed to designate him as such.


[30]   Under these facts and circumstances, we cannot say that the trial court abused

       its discretion by permitting Officer Mills to testify. Officer Mills was included

       on the State’s witness list and sat at the prosecutor’s table as if a designated

       assisting witness. Yet Tavake did not object until Officer Mills was called to

       testify. As noted by the trial court, there appears to have been no subterfuge on

       the part of either Officer Mills or the prosecuting attorney. Instead, the

       prosecuting attorney admitted that he simply forgot to designate Officer Mills as

       his assisting witness.




       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019        Page 15 of 21
[31]   Moreover, Tavake makes no claim that Officer Mills could not have properly

       been designated as an assisting witness. To the contrary, it is clear that Officer

       Mills qualified as an assisting witness under Evidence Rule 615(b). He was an

       officer of the State, a party that is not a natural person, and he was one of the

       responding officers. See Fourthman v. State, 658 N.E.2d 88, 91 (Ind. Ct. App.

       1995) (holding that trial court properly permitted conservation officer to act as

       assisting witness because he was an officer of a state agency and was one of the

       primary investigating officers), trans. denied. Thus, had the State simply

       designated him as an assisting witness, there is no question that Officer Mills

       could have properly testified despite sitting at the prosecutor’s table.

       Accordingly, the trial court did not abuse its discretion by permitting Officer

       Mills to testify.


                                          III. Admission of Evidence

[32]   The final two issues Tavake presents on appeal both involve a claim of error by

       the trial court in the admission of certain documents proffered by the State.


               Questions regarding the admission of evidence are entrusted to
               the sound discretion of the trial court. Accordingly, we review
               the court’s decision on appeal only for an abuse of that
               discretion. The trial court abuses its discretion only if its decision
               regarding the admission of evidence is clearly against the logic
               and effect of the facts and circumstances before it, or if the court
               has misinterpreted the law.


       Harrison v. State, 32 N.E.3d 240, 250 (Ind. Ct. App. 2015) (citations omitted),

       trans. denied.


       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019         Page 16 of 21
       A. Booking Records from County Jail

[33]   Tavake argues that the trial court erred in admitting State’s Exhibit 11, which

       consisted of Tavake’s booking records from the Montgomery County Jail,

       because the State did not include this in its pre-trial discovery. Trial courts have

       broad latitude with respect to discovery matters, and their rulings receive great

       deference by the court on appeal. Cain v. State, 955 N.E.2d 714, 718 (Ind. 2011).

       “The primary factors that a trial court should consider when addressing a

       discovery violation are ‘whether the breach was intentional or in bad faith and

       whether substantial prejudice has resulted.’” Id. (quoting Wiseheart v. State, 491
N.E.2d 985, 988 (Ind. 1986)). We will affirm the trial court’s rulings absent

       clear error and resulting prejudice. Id.


[34]   Excluding evidence due to a discovery violation is not preferred and is only

       appropriate if the defendant shows “that the State’s actions were deliberate or

       otherwise reprehensible, and this conduct prevented the defendant from

       receiving a fair trial.” Warren v. State, 725 N.E.2d 828, 832 (Ind. 2000). The

       preferred remedy for a discovery violation is instead a continuance. Id.

       Accordingly, the failure to alternatively request a continuance upon moving to

       exclude evidence, where a continuance would be an appropriate remedy,

       constitutes a waiver of any alleged error pertaining to noncompliance with the

       court’s discovery order. Id. Here, a continuance would have remedied any

       prejudice from the State’s late disclosure of this material, but Tavake did not

       move for a continuance as an alternative to exclusion. Thus, the issue is

       waived. See id.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019       Page 17 of 21
[35]   Even if we addressed Tavake’s argument on the merits, he would not prevail.

       There is no indication that the State’s relatively late disclosure of the booking

       records was intentional. See Wheeler v. State, 95 N.E.3d 149, 159 (Ind. Ct. App.

       2018) (noting that exclusion of evidence is generally inappropriate where the

       discovery violation is not deliberate). Nor is there any indication that the

       records constituted a surprise to Tavake, as he was well aware that he had been

       booked at the Montgomery County Jail. Further, the prosecuting attorney

       noted that he had received the booking records from the jail the week before the

       trial and immediately informed defense counsel by telephone and provided the

       defense with copies of the records. Tavake’s counsel confirmed that the

       prosecuting attorney had provided him with the records the week prior to trial.

       See Cain, 955 N.E.2d at 719 (noting that there is no error if the prosecuting

       attorney provides the defense with requested evidence as soon as the

       prosecuting attorney is in possession thereof); Wheeler, 95 N.E.3d at 159

       (holding that trial court did not abuse its discretion in admitting belatedly

       disclosed testing results of defendant’s blood sample where there was no

       indication that the delay was deliberate and the prosecuting attorney disclosed

       the results almost immediately after receiving them). Tavake does not explain

       how the time he was provided was inadequate to investigate the records, nor

       does he state what he would have done differently had the records been

       disclosed to him earlier. We therefore conclude that the trial court did not abuse

       its discretion by admitting Tavake’s jail booking records into evidence.




       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019      Page 18 of 21
       B. Tavake’s California Correctional Records

[36]   Lastly, Tavake argues that the trial court abused its discretion by admitting into

       evidence, as State’s Exhibit 9, his correctional records from the California

       Department of Corrections and Rehabilitation. Tavake first argues that his

       California correctional records constituted inadmissible hearsay. As noted by

       the State, however, Tavake never lodged a hearsay objection to the admission

       of these records before the trial court. He therefore failed to preserve for appeal

       any argument that the records constituted hearsay. See Casady v. State, 934
N.E.2d 1181, 1191 (Ind. Ct. App. 2010) (“A party may not object to the

       admission of evidence on one ground at trial and seek reversal on appeal based

       on a different ground.”) (citing Malone v. State, 700 N.E.2d 780, 784 (Ind.

       1998)), trans. denied. The same is true for Tavake’s one-sentence argument that

       the records were not properly certified, as Tavake made no objection on these

       grounds at trial.6


[37]   Tavake also claims that the trial court erred by admitting State’s Exhibit 9

       because it contained references to his other prior criminal history. Tavake

       acknowledges that the trial court redacted or removed the explicit references to

       his other prior criminal history. He argues, however, that the trial court should

       also have redacted the reference to “186.22(B)(1) PC,” which was listed on the

       FBI card included in State’s Exhibit 9. See Ex. Vol., State’s Ex. 9, p. 4. Tavake




       6
        Tavake makes no argument that the admission of his correctional records was fundamental error, and we
       are not inclined to make such an argument for him.

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019                        Page 19 of 21
       notes that this does not appear to refer to his prior conviction for robbery, which,

       as noted above, was based on section 211 of the California Penal Code. He

       therefore claims that the inclusion of this material was irrelevant and prejudicial.


[38]   While we agree with Tavake that this information appears to be irrelevant, we

       fail to see how he was prejudiced by the inclusion of this cryptic reference.

       Indeed, without resorting to legal research, “186.22(B)(1)” has little intrinsic

       meaning. Using the resources at our disposal, we may presume that this is a

       reference to California Penal Code section 186.22, which criminalizes

       participation in a criminal street gang. But there is no suggestion that the jury

       had the resources to decipher this citation, and the FBI card contained no

       indication that it referred to an additional criminal conviction.


[39]   We therefore conclude that, even though irrelevant, the inclusion of this

       information did not result in any perceivable prejudice to Tavake. See Ind.

       Evidence Rule 103(a) noting that party may not claim error in an evidentiary

       ruling unless the error affects a substantial right of the party; Rogers v. State, 897
N.E.2d 955, 961 (Ind. Ct. App. 2008) (noting that any error in the admission of

       evidence is to be disregarded as harmless if its probable impact on the jury, in

       light of all of the evidence in the case, is sufficiently minor so as not to affect the

       substantial rights of the parties), trans. denied.


                                                  Conclusion
[40]   The trial court did not err by concluding, as a matter of law, that Tavake’s

       conviction for robbery in California was a conviction for a crime substantially

       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019         Page 20 of 21
       similar to the crime of robbery in Indiana, which is a serious violent felony.

       Because Tavake’s California conviction is a serious violent felony, and because

       the State provided sufficient evidence to establish the fact of Tavake’s prior

       conviction for this violent felony and his possession of handguns, his conviction

       for unlawful possession of a handgun by an SVF stands. Further, the trial court

       did not abuse its discretion by failing to exclude Officer Mills from testifying

       despite the violation of the separation-of-witnesses order. Officer Mills clearly

       qualified as an assisting witness that would have been excluded from such an

       order, but the State simply forgot to officially designate him as such. Lastly, the

       trial court did not abuse its discretion in the admission of State’s Exhibits 9 and

       11. Tavake’s hearsay and authentication arguments are waived.


[41]   Tavake’s argument that the trial court should have excluded Exhibit 11 because

       it was not timely disclosed is also waived, as Tavake failed to move for a

       continuance. Waiver notwithstanding, Tavake received the booking records the

       week before trial, there is no indication that the delay in securing these records

       was deliberate, and the State disclosed them to Tavake almost immediately

       after receiving them. Lastly, Tavake has not shown how he was prejudiced by

       the inclusion of the cryptic reference to “186.22(B)(1)” in his correctional

       records. Accordingly, we affirm the judgment of the trial court.

[42]   Affirmed.


       May, J., and Brown, J., concur.



       Court of Appeals of Indiana | Opinion 18A-CR-2561 | August 19, 2019      Page 21 of 21